El Juez Asociado SeñoR De Jesús
emitió la opinión del tribunal.
El patrono recurrente rindió el 9 de julio de 1941 sn in-forme de jornales correspondiente al año de póliza 1940-41 y el 26 de noviembre de 1941 el Administrador del Fondo del Seguro del Estado le notificó que la cantidad que debería pagar por el primer semestre del año 1941-42 era la de $14,079.26, y le concedió hasta el 20 de diciembre siguiente para pagarla. El patrono no pagó dicho primer semestre hasta el 20 de enero de 1942. El 9 de marzo satisfizo el se-gundo, por la cantidad de $8,499.07.
El 6 de mayo de 1942, el Administrador Auxiliar del Fondo del Seguro del Estado notificó al patrono recurrente que todos los accidentes del trabajo por él reportados como ocurridos desde julio 1, 1941, hasta marzo 8, 1942, habían sido declarados no asegurados por estimar el Fondo del Se-guro del Estado que el recurrente no era un patrono asegu-rado durante el indicado período. Recurrió el patrono para ante la Comisión Industrial y habiéndose señalado en dicha Comisión para el primero de junio de 1942 la vista del caso del obrero fallecido Simón Angueira, Núm. C. I. 15,861 (M), acaecida el 11 de febrero del año pasado, se notificó al pa-trono que en dicha vista se discutiría la apelación estable-cida por él contra la resolución del Fondo del Seguro del *316Estado declarándolo patrono no asegurado durante el pe-ríodo antes indicado. Celebrada la vista y oídas las partes, la Comisión, con fecha primero de julio de 1942, dictó reso-lución por la que declaró que el patrono no estuvo asegu-rado desde el primero de julio de 1941 hasta el 8 de marzo de 1942, y que era responsable de todos los accidentes del trabajo acaecidos en su negocio durante dicho período.
El 28 de julio de 1942 el patrono solicitó la reconside-ración de la resolución de primero de julio y explicando su tardanza en solicitarla, declaró que no tuvo conocimiento de que tal resolución se hubiese dictado hasta que el 21 de dicho mes uno de los abogados .del patrono, el Lie. Donald R. Dexter, se personó en las oficinas de la Comisión para informarse si se había resuelto dicho caso, siéndole entre-gada entonces una copia de la resolución dictada el primero de julio de 1942. La Comisión, con fecha 29 de julio, deses-timó la reconsideración, y refiriéndose al defecto de notifica-ción alegado por el patrono, declaró que de acuerdo con sus records el mismo día primero de julio de 1942 se remitió por correo una copia de la referida resolución dirigida en la si-guiente forma: “Lie. Mariano Acosta Velarde, American Railroad Co. of Porto Rico, P. O. Box 2552, San Juan, P. R.”
Seis días después de denegada la reconsideración — el 4 de agosto de 1942 — radicó la recurrente en este Tribunal su solicitud de revisión.
Prescribiendo como prescribe la sección 10 de la Ley de Compensaciones por Accidentes del Trabajo (Leyes de 1935, (1) pág. 251) que la reconsideración deberá ser solicitada dentro de los diez días siguientes al de la fecha “en que el interesado reciba la notificación de la decisión de la Comi-sión”, y disponiendo también el artículo 11 de la misma ley, según fué enmendada por la núm. 121, aprobada el 2 de mayo de 1940 (pág. 729), que la revisión ante este Tribunal deberá solicitarse dentro del término de quince días siguientes a la notificación de la resolución denegatoria de la reconsidera-*317ción, el Fondo del Seguro del Estado lia solicitado la deses-timación del recurso por haberse establecido fuera de tér-mino, y por el motivo adicional de ser frívolo.
 Resolviendo en primer término la moción de desestimación diremos qne no es aplicable a casos como el presente la regla sostenida en Santana v. Salinas, 54 D.P.R. 116; Asendo v. Sucn. Rodríguez, 49 D.P.R. 8, al efecto de qne cnando la parte qne notifica y la qne se trata de notificar residen en el mismo término municipal la notificación por correo no es válida. En el presente caso no se trata de notificación entre partes sino de la notificación de nna sentencia o resolución verificada por nna junta administrativa de carácter cuasi judicial. La regla aplicable es la misma qne si se tratase de nna notificación de sentencia hecha por nn tribunal de justicia. Pero como cuestión de hecho, la notificación no tuvo efecto hasta el día 21 de julio de 1942, resultando como resulta de los autos en este recurso por el affidavit del Lie. M. Acosta Velarde que su apartado de correos siempre ha sido el 326 y no el 2552 donde se dice por la propia Comisión que fue remitida la copia de la resolución, asegurando ■en dicha declaración el Lie. Acosta Velarde, al igual que los otros dos abogados de la recurrente en sus respectivos affidavits presentados en este Tribunal, que en ningún momento recibieron notificación alguna excepto la verificada personalmente al Lie. Dexter el 21 de julio de 1942.
Habiendo recibido la notificación de la resolución del primero de julio el día 21 de dicho mes, solicitado la reconsideración siete días después, y radicado la solicitud de revisión en este Tribunal el 4 de agosto, o sea seis días después de notificada la resolución denegatoria de la reconsideración, es obvio que tanto la moción de reconsideración ante la Comisión Industrial como el escrito de revisión en este Tribunal fueron radicados dentro de los términos de diez y quince, días respectivamente que señala la ley, y no siendo ■frívolo el recurso, como nos proponemos demostrar en el *318curso' de esta opinión, procede desestimar la moción del Fondo del Seguro del Estado y entrar a considerar el re-curso en sus méritos.
La primera cuestión que vamos a considerar es la de si el patrono en este caso era o no un patrono asegurado durante el primer semestre del año 1941-42. Prescribe la Ley de Compensaciones por Accidentes del Trabajo que la cuota que por concepto de seguro debe pagar cada patrono que baya estado asegurado en el año anterior, se computará tomando por base el número de trabajadores empleados por diebo patrono, la clase de. ocupación o industria de dichos trabajadores y la cantidad total de jornales pagados a tales trabajadores o industria durante el año económico anterior, datos éstos que deberán consignarse en un estado por duplicado bajo juramento, que presentará el patrono al Administrador no más tarde del 15 de julio de cada año. Previendo la ley que el año de póliza principia el primero de julio de cada año y que por consiguiente el seguro quedaría en descubierto no sólo durante los primeros quince días de' julio, si que también los que necesariamente se tomase el Administrador para estudiar y computar la cuota a base de dichos estados por duplicado, dispuso que cualquier patrono que haya estado cubierto por el Fondo del Estado a la terminación del año económico anterior y que estuviere cubierto a partir del día primero de julio del año corriente, lo estará también dentro del término del primero al quince de julio que se concede por la ley para archivar la nómina, siempre que la archivare dentro del indicado término de quince días, y dispuso además que el pago de la cuota dentro del plazo concedido por el Administrador da vida a la póliza con efecto retroactivo a la fecha en que hubiere radicado la nómina o estado por duplicado; y prescribe también que cualquier accidente que ocurriera después del 15 de julio será considerado como de patrono no asegurado a menos que el patrono hubiere verificado el pago dentro del término fijado por el Administrador.
*319En el caso de autos, el patrono presentó su nómina del año anterior el 9 de julio de 1941 y el Administrador fijó su cuota y le concedió hasta el 20 de diciembre de 1941 para pagar el primer semestre. El patrono no pagó durante el primer semestre sino el 20 de enero siguiente cuando ya ha-bía empezado el segundo. Siendo ello así, forzoso es con-cluir que la recurrente fué un patrono no asegurado durante el primer semestre, conforme alega el Administrador. Pero el Administrador entiende que tiene derecho a retener la ■cuota pagada y al mismo tiempo obligar al patrono a que pague las compensaciones de todos los accidentes de trabajo acaecidos en su negocio o industria durante el semestre en cuestión. Es evidente que el Administrador no está preten-diendo cobrar una obligación por servicios prestados, pues ■como él mismo sostiene, el patrono en este caso es un pa-trono no asegurado. Por consiguiente, no cabe duda de que el cobro de la así llamada “cuota” o “premio” sería en efecto una penalidad impuesta al patrono, y sabido es que las penalidades nunca se presumen. Mientras la legislatura no tenga a bien imponer expresamente la penalidad al. efecto de que un patrono, aunque sea patrono no asegurado, deberá pagar las cuotas lo mismo que si hubiere sido asegurado, no habrá llegado el momento de resolver sobre la validez de esa penalidad.
 Resuelta esta primera cuestión, pasaremos a la segunda: ¿debe considerarse a la recurrente como patrono no asegurado en relación con un accidente que como el de este caso ocurrió el 11 de febrero de 1942, es decir, después de haberse pagado y hallarse en poder del Administrador desde el 20 de enero de 1942 la cuota del primer semestre, mucho mayor que la del segundo, y la cual, como hemos visto, no era aplicable a dicho primer semestre por haber sido satisfecha después de vencido el plazo y expirado el mismo? En esta segunda cuestión no tiene razón el Administrador. La cuota del segundo semestre debió pagarse el día 10 de enero de 1942 y no habiéndose hecho el pago hasta el 20 de dicho *320mes, claro es y así lo admite la recurrente, que debe consi-derársele patrono no asegurado durante los días de enero que estuvo en descubierto el pago; pero de allí en adelante, teniendo el patrono fondos en poder del Administrador, pre-cisamente para atender a su seguro, dichos fondos deben aplicarse, hasta donde fuere necesario, al pago del segundo semestre y considerársele patrono asegurado, siguiendo el principio de justicia consignado en la máxima de equidad que dice que la equidad considera como hecho aquello que en justicia debió haberse hecho.
La doctrina establecida en el caso de Montaner v. Comisión Industrial y Angel Suárez Hnos. Inc., 59 D.P.R. 396, es perfectamente compatible con la conclusión a que- acabamos de llegar. Allí el patrono pagó durante el primer semestre, pero lo hizo después del plazo concedido por el Administra-dor, y se resolvió que de la fecha del pago en adelante tenía el status de patrono asegurado durante dicho semestre, pero que dicho pago no tenía efecto retroactivo por haberse veri-ficado después de vencido el plazo concedido por el Admi-nistrador, y consecuentemente, a los efectos de los accidentes acaecidos antes del pago, debería considerársele como pa-trono no asegurado.
En el presente caso la Comisión resolvió que el patrono tenía el status de patrono asegurado a partir del 8 de marzo de 1942 en que pagó la cuota fijada para el segundo semes-tre, e invocó el caso citado; pero no tuvo en cuenta la Co-misión que desde el 20 de enero de 1942 el Administrador tenía en su poder la cantidad indebidamente pagada para el primer semestre, que debía aplicársele al segundo, y que cu-bría con exceso la cuota de dicho segundo semestre.

Procede, por lo expuesto, modificar las decisiones recu-rridas de la Comisión Industrial de forma que se declare a la recurrente patrono no asegurado durante el primer se-mestre del año de póliza 1941-42 y los primeros 19 días del segundo semestre del mismo año, y patrono asegurado a partir del 20 de enero de 1942.